Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 1 of 9 PageID #: 365




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

CANDID CARE CO.,


                       Plaintiff,

                 v.                     Civil Action No. 20-1764-CFC

SMILEDIRECTCLUB, LLC,


                       Defendant.


Rodger Dallery Smith, II and Cameron Paul Clark, MORRIS, NICHOLS, ARSHT
& TUNNELL LLP, Wilmington, Delaware

           Counsel for Plaintiff

Kenneth L. Dorsney, MORRIS JAMES LLP, Wilmington, Delaware; Cynthia J.
Rigsby and Kelsey C. Boehm, FOLEY & LARDNERLLP, Milwaukee, Wisconsin

           Counsel for Defendant



                        MEMORANDUM OPINION



July 30, 2021
Wilmington, Delaware
     Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 2 of 9 PageID #: 366




                                                              COLMFONNOLLY
                                                                  CIDEF JUDGE


         Candid Care Co. brought this action against SmileDirectClub, LLC on

December 23, 2020, seeking a declaratory judgment that SmileDirectClub is

precluded from asserting infringement of U.S. Patent No. 10,861,599 (the #599

patent) against Candid Care or, in the alternative, that the #599 patent is invalid

and/or is not infringed by Candid Care. D.I. 1. Pending before me is

SmileDirectClub's Motion to Dismiss. D.I. 7. SmileDirectClub seeks by its

motion dismissal of the Complaint "pursuant to Federal Rule of Civil Procedure

12(b)(6), the first-to-file rule, and the Court's discretion under the declaratory

judgment jurisdiction under 28 U.S.C. § 2201." D.I. 7. SmileDirectClub has

requested in the alternative that I transfer the case to the Western District of Texas

"pursuant to 28 U.S.C. § 1404 and the first-to-file rule." D.I. 7.

I.       BACKGROUND

         SmileDirectClub and Candid Care are competitors in the so-called

teleorthodontics business-that is, they both provide orthodontic care remotely

using information technology. This business was made possible by the

development of intraoral scanners that non-dentist technicians use to take images

of a patient's teeth and create three-dimensional, digital representations from
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 3 of 9 PageID #: 367




which personalized aligners are made for self-insertion by the patient to straighten

and reposition teeth.

      This action is not the first case I have had with SmileDirectClub and Candid

Care. In April 2020-eight months before the #599 patent was issued by the

United States Patent & Trademark Office (PTO)-SmileDirectClub sued Candid

Care in this district for infringement of U.S. Patent No. 10,636,522 (the #522

patent). SmileDirectClub, LLC v. Candid Care Co., C.A. No. 20-583-CFC (the

"First Delaware Action"). In its brief filed in opposition to the pending motion,

Candid Care accurately characterizes the #522 and #599 patents as being "virtually

identical." D.I. 11 at 15. SmileDirectClub does not dispute this characterization in

its reply brief. See D.I. 13. Nor could it credibly do so. The application for the

#599 patent (U.S. Patent App. No. 16/859,950 (the #950 application)) was a

continuation of the #522 patent, First Delaware Action, D.I. 21 at l; the two

patents have the same title, written description, and inventors; and, as

SmileDirectClub' s counsel told me during a hearing in the First Delaware Action,

the claims in the #950 application that were ultimately issued in the #599 patent

are "very, very similar, if not identical" to the claims of the #522 patent. First

Delaware Action, D.I. 29 at 12. See also First Delaware Action, D.I. 23 at 11-12

(SmileDirectClub stating in support of its motion for a preliminary injunction in




                                           2
Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 4 of 9 PageID #: 368




 the First Delaware Action that the claims of the two patents are "substantially

 similar" and that they "both claim the near identical methods").

       On October 27, 2020, SmileDirectClub told me that it intended to assert the

 #599 patent in the First Delaware Action once the PTO issued it. First Delaware

 Action, D.I. 23 at 12 n.1. But on December 7, 2020, I granted Candid Care's

 motion to dismiss the First Delaware Action based on my determination that the

 #522 patent's claims were directed to the abstract idea ofteleorthodontics, did not

 contain any inventive concept, and therefore were invalid under 35 U.S.C. § 101

 for claiming patent-ineligible subject matter. SmileDirectClub, LLC v. Candid

 Care Co., 505 F. Supp. 3d 340, 349-53 (D. Del. 2020). The day after I dismissed

 the First Delaware Action, the PTO issued the #599 patent. Later that day,

 SmileDirectClub sued Candid Care in the Western District of Texas for

 infringement of the #599 patent. Two weeks later, Candid Care filed this suit.

 II.   THE MOTION TO DISMISS

       The linchpin of SmileDirectClub' s motion is that it filed its infringement

 case in Texas before Candid Care filed this case. SmileDirectClub purports to

 make its motion "pursuant to Federal Rule of Civil Procedure 12(b)(6), the first-to-

 file rule, and the Court's discretion under the declaratory judgment jurisdiction

 under 28 U.S.C. § 2201." D.I. 7.




                                           3
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 5 of 9 PageID #: 369




      A.     Rule 12(b)(6)

      Citing In re Plavix Marketing, Sales Practices and Products Liability

Litigation (No. II), 974 F.3d 228,233 (3d Cir. 2020), SmileDirectClub argues that

"a first-to-file motion to dismiss falls under Rule 12(b)(6)' s failure to state a

claim." D.I. 8 at 6-7. But neither a claim for patent infringement nor a claim for a

declaratory judgment of invalidity and/or noninfringement requires that it be a

first-filed claim. Thus, Rule 12(b)(6) does not afford SmileDirectClub a means by

which to seek dismissal on the grounds it argues in support of its motion.

SmileDirectClub's reliance on In re Plavix is misplaced. The court in that case

addressed the merits of a motion to dismiss a False Claims Act claim for failure to

comply with the so-called "first-to-file bar" set forth in 31 U.S.C. § 3730(b)(5).

That bar prevents successive plaintiffs from acting as relators in false claim qui

tam actions that are based on the same underlying facts alleged in an earlier-filed

False Claims Act claim. As the court explained in In re Plavix, the "first-to-file

bar asks only whether [the relator] falls within the class of plaintiffs whom

Congress has authorized to sue, which is another way to ask whether the statute

gives it a cause of action." 974 F.3d at 232 (alteration in original) (internal

quotation marks and citation omitted). For that reason, the court held that a motion

to dismiss for failure to comply with the first-to-file bar should be treated as a

motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim, as opposed


                                            4
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 6 of 9 PageID #: 370




to Rule 12(b)(l) for lack of subject-matter jurisdiction. Id. Thus, neither In re

Plavix nor Rule 12(b)(6) is relevant for purposes of the pending motion.

        B.    First-to-File Rule
        Unlike the False Claims Act's mandatory first-to-file bar, "[t]he 'first-to-

file' rule is a doctrine of federal comity, intended to avoid conflicting decisions

and promote judicial efficiency." Merial Ltd. v. Cipla Ltd., 681 F .3d 1283, 1299

(Fed. Cir. 2012). 1 The rule permits a district court to "stay, transfer, or dismiss a

duplicative later-filed action." Id. It is not, however, to be "rigidly or

mechanically applied." Id. The general rule is that "[t]he first-filed action is

preferred ... unless considerations of judicial and litigant economy, and the just

and effective disposition of disputes, require otherwise." Serco Servs. Co., L.P. v.

Kelley Co., Inc., 51 F.3d 1037, 1039 (Fed. Cir. 1995) (internal quotation marks and

citation omitted). District courts, however, "have discretion to make exceptions to

this general rule in the interest ofjustice or expediency, and ... such exceptions

are not rare." Commc'ns Test Design, Inc. v. Contee, LLC, 952 F.3d 1356, 1362

(Fed. Cir. 2020) (internal quotation marks and citation omitted).




1 "Inpatent cases, application of the first-filed rule is governed by Federal Circuit
law." In re Mobile Telecommunications Techs., LLC, 243 F. Supp. 3d 478,483
(D. Del. 2017).

                                            5
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 7 of 9 PageID #: 371




      Although the Texas case is, at least technically, the first-filed case involving

the #599 patent, I agree with Candid Care that application of the first-filed rule is

not appropriate here. First, granting SmileDirectClub's motion would stymie, not

promote judicial economy. The #599 patent is virtually identical to the #522

patent. The two patents not only share the same title, written description, and

inventors; but as SmileDirectClub's counsel admitted in the First Delaware Action,

the two patents are "very, very similar, if not identical" and "claim the near

identical methods." I have already studied the #522 patent and can therefore

efficiently and expeditiously rule on matters relating to the #599 patent. Having

Judge Albright, who is handling the Texas case, duplicate my efforts to date would

waste, not conserve, judicial resources.

      Second, SmileDirectClub' s litigation gamesmanship should not be rewarded

with a rigid application of the first-to-file rule. Last year, when it wanted me to

issue a preliminary injunction against Candid Care, SmileDirectClub stated that the

#599 and #522 patents are "very, very similar, if not identical," that they have

"substantially similar claims," and that they "both claim the near identical

methods." But in January of this year, when it wanted Judge Albright to deny

Candid Care's motion to dismiss the Texas case, SmileDirectClub told Judge

Albright that "there are clear differences in the scope of the claims" of the two

patents. SmileDirectClub, LLC v. Candid Care Co., Civil No. 6:20-cv-1115-ADA,


                                           6
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 8 of 9 PageID #: 372




D.I. 17 at 9 (W.D. Tex. Jan. 19, 2021). SmileDirectClub's flexibility with the truth

counsels against applying the first-to-file rule to this action. See Commc 'ns Test

Design, 952 F.3d at 1362 (noting that district courts "have discretion to make

exceptions to th[e] general [first-to-file] rule in the interest of justice") (internal

quotation marks and citation omitted).

      In short, I find that judicial and litigant economy and the just and effective

disposition of the parties' dispute call for an exception to the first-to-file rule.

Accordingly, I will not apply the rule here.

       C.     The Court's Discretion Under§ 2201

       SmileDirectClub argues that I should exercise my discretion to decline

declaratory judgment jurisdiction because this suit "bears all the hallmarks of

forum shopping and piece-meal litigation that would waste judicial resources and

create confusion in the Texas Action." D.I. 8 at 12. SmileDirectClub is correct

that "district courts possess discretion in determining whether and when to

entertain an action under the Declaratory Judgment Act, even when the suit

otherwise satisfies subject matter jurisdictional prerequisites." Wilton v. Seven

Falls Co., 515 U.S. 277,282 (1995). But I reject SmileDirectClub's

characterization of this case as wasteful forum shopping by Candid Care. Indeed,

if any party is guilty of forum shopping, it is SmileDirectClub, who, having

represented that it would add the #599 patent to the First Delaware Action, is now


                                             7
 Case 1:20-cv-01764-CFC Document 15 Filed 07/30/21 Page 9 of 9 PageID #: 373




forcing Candid Care to largely relitigate the First Delaware Action in Texas. But I

need not and do not find that SmileDirectClub is guilty of forum shopping.

Instead, for the reasons noted above, I find that judicial economy and justice would

be better served by my exercising the jurisdiction I undisputedly have over this

case. Accordingly, I will deny the motion to dismiss insofar as it asks me to

exercise my discretion to decline to entertain this action.

III.   THE MOTION TO TRANSFER

       SmileDirectClub argues that a transfer of the case to the Western District of

Texas is warranted under§ 1404(a) and the first-to-file rule. Although

SmileDirectClub invokes § 1404, it makes no attempt to discuss § 1404(a)' s

requirements or explain why transfer is called for under§ 1404(a). Accordingly, I

will deny its request for a transfer under § 1404(a). I will also deny its motion for

a transfer of the case under the first-to-file rule for the reasons discussed above.

IV.    CONCLUSION

       For the foregoing reasons, I will deny SmileDirectClub's Motion to Dismiss

the Complaint (D.1. 7).

       The Court will enter an Order consistent with this Memorandum Opinion.

                                        /




                                            8
